Citation Nr: 0509151	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable initial evaluation for 
patellofemoral syndrome of the left knee.

4.  Entitlement to a compensable initial evaluation for tinea 
versicolor.

5.  Entitlement to a compensable initial evaluation for 
polynephritis.

6.  Entitlement to an initial evaluation higher than 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from April 1985 to 
December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  

The issues of entitlement to service connection for diabetes 
mellitus and compensable initial evaluations for 
polynephritis and tinea versicolor are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have current bilateral ear hearing 
loss disability.

2.  The veteran's left knee disability is manifested by 
tenderness on palpation, but without functional limitation.

3.  The veteran's service-connected bilateral tinnitus is 
manifested by perceived ringing in both ears. 

4.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for the assignment of an initial compensable 
disability evaluation for patellofemoral syndrome of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.10, Diagnostic Codes 5003, 
5024, 5262 (2004).

3.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for tinnitus are not met, 
and the evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, 
Diagnostic Code 6260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

As referred to above, in January 2003, the RO, in part, 
denied service connection for diabetes mellitus and bilateral 
hearing disorder.  This decision also granted service 
connection for tinea versicolor, tinnitus, polynephritis, and 
patellofemoral syndrome.  A VCAA-compliant letter was not 
sent to the appellant until March 2004.  The March 2004 
letter provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which she wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided three months prior to transfer 
of the appellant's case to the Board, and as noted, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  A Statement of 
the Case (SOC) and Supplemental Statement of the Case (SSOC) 
had already been provided to the appellant.  Moreover, these 
claims were readjudicated by the RO in February 2004 without 
"taint" from prior decisions.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

The Board finds that the SOC, SSOC, and correspondence from 
the RO to the veteran, including the January 2003 letter, 
notified her of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence she 
was expected to provide.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Service connection for bilateral hearing loss 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as organic diseases 
of the nervous system (including sensorineural hearing loss), 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of her 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to bilateral hearing loss, the record does not 
support a conclusion that the veteran has current disability, 
that is, an impairment in earning capacity as the result of 
the claimed disease or injury as set forth in 38 C.F.R. 
§ 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997). 

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, the 
service medical records show that audiologic evaluations were 
conducted on several occasions during service.  Thresholds of 
30 decibels and below were recorded.  

At the examination conducted for VA in August 2002, speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  The examiner reported that the veteran's 
hearing was within normal limits.  Still further, the pure 
tone threshold test results do not meet the regulatory 
definition for hearing loss disability.  The August 2002 
examination report shows that the puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 20, 
10, 15, 20, and 15, in the right ear, respectively, and 10, 
15, 5, 15 and 0, respectively, in the left ear.

Given this auditory profile, any hearing impairment the 
veteran may have does not rise to the level of a hearing loss 
"disability."  38 C.F.R. § 3.385.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a bilateral hearing 
loss.

Criteria and analysis for a higher initial evaluation for 
patellofemoral syndrome

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial evaluations assigned her 
service-connected disabilities.  The issue before the Board 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Based on in-service treatment and VA examination, service 
connection was granted for left patellofemoral syndrome, in 
the January 2003 rating action.  A noncompensable evaluation 
was assigned.  

Criteria for evaluating patellofemoral syndrome are not 
specifically listed in VA's rating schedule.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

The RO considered this disability under Diagnostic Code 5262 
that rates a tibia-fibula disability.  In order to warrant a 
10 percent disability rating there must be malunion of the 
tibia and fibula with mild knee or ankle disability; a 20 
percent disability requires malunion of the tibia and fibula 
with moderate knee or ankle disability.  In order to warrant 
a 30 percent disability rating, the evidence would need to 
show malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent disability rating requires 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  

The RO has also considered the veteran's patellofemoral 
syndrome analogous to tenosynovitis under Diagnostic Code 
5024.  Tenosynovitis shall be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

As noted, Diagnostic Code 5262 provides a 20 percent 
evaluation where there is malunion of the tibia and fibula 
with mild knee or ankle disability.  Significantly, there is 
no reported malunion involving the tibia or fibula.  The 
criteria in Diagnostic Code 5262 do not support the 
assignment of a higher disability evaluation.  

Moreover, based on the entire record, the veteran's 
disability picture does not approximate the schedular 
criteria for a 10 percent evaluation for limitation of motion 
of the left knee.  Recent clinical findings do not show that 
limitation of motion is present.  An examination was 
conducted for VA in September 2002.  The range of motion of 
the knees was 0 degrees to 140 degrees and considered normal.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  At the September 2002 examination, 
the examiner noted mild tenderness on palpation, 
significantly, there were no other findings.  In this case, 
it is not objectively shown that there was additional 
functional limitation that would warrant an increased rating 
based on pain or weakness.  While there is noted tenderness 
on palpation at the September 2002 examination, she has not 
identified any functional limitation that would warrant a 
compensable rating under the applicable rating criteria.  

Her gait and stance were normal, including heel and toe 
walking.  She was able to perform repetitive squatting as 
well as, alternate leg hopping without much difficulty.  All 
of the physical findings referable to the knee have been very 
close to normal.  

She reported in September 2002 that extremes of temperature 
caused some degree of aching around the knee area.  She also 
indicated that it occasionally locked.  She denied swelling.  
She indicated that it flared up twice a month.  However, the 
neurological examination was normal.  The examination report 
shows that she had full range of motion of the left knee.  
There was no evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, crepitation, abnormal 
movement, subluxation, guarding of the left knee or other 
sign of objective abnormality.  Moreover, the record does not 
show that the veteran experiences incoordination or excess 
fatigability due to her left knee disability.  The rating 
schedule does not support an increased rating due to pain 
alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

There are other diagnostic codes concerning other impairment 
of the left knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

Criteria and analysis for a higher initial evaluation for 
tinnitus

The January 2003 rating decision granted service connection 
for tinnitus and a 10 percent evaluation was assigned from 
January 2003.  This 10 percent evaluation is the highest 
possible evaluation under 38 C.F.R. § 4.87a, Diagnostic Code 
6260.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  An 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The veteran reported mild tinnitus at the August 2002 
examination.  She indicated that this occurred one time per 
week.  The Board notes, however, that the evidence of record 
does not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  There is no contention or 
evidence of record showing that the veteran's tinnitus 
interfered with any employment.  The veteran's tinnitus is 
manifested by complaints of tinnitus in each ear, and the 
current 10 percent maximum schedular rating is meant to 
compensate her for the related industrial impairment.  In 
other words, she does not have any symptoms from her tinnitus 
that are unusual or are different from those contemplated by 
the schedular criteria.  Based on the evidence of record and 
the veteran's contentions, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus on a schedular or extraschedular basis is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial disability evaluation in excess of 
0 percent for patellofemoral syndrome of the left knee, is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus is denied.  




REMAND

On examination in September 2002, the veteran complained of a 
rash on her chest.  Depigmented, small macular areas without 
any papular changes or scarring were noted on her torso.  In 
the July 2003 VA Form 9, the veteran reported that tinea 
versicolor also affected her face.  In light of the fact that 
the veteran has reported that her rash has spread to an 
exposed area and the criteria in the Schedule for Rating 
Disabilities consider whether the skin disorder affects 
exposed areas, further examination is needed.

Medical records dated in August 2002 (during service) show 
that she had fasting blood sugars of 121 (August 12) and 116 
(August 16).  On the latter date, her HgbA1C was 7.4 percent.  
She was referred to a dietician for "borderline D.M."  
Service medical records dated in 2002 contain diagnoses that 
include "Borderline Type 2 Diabetes."  The examination in 
September 2002 diagnosed "Borderline diabetes mellitus.  No 
pathology to render a diagnosis."  It is not clear from the 
record whether the veteran actually has a definitive 
diagnosis concerning diabetes mellitus.  Further opinion or 
confirmation is needed.

The veteran has been granted service connection for 
polynephritis.  Her primary complaints have been urinary 
frequency.  The record does not contain sufficient 
information to rate her disorder, especially in terms of 
urinary frequency.  Further examination is needed 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should schedule the appellant 
for a VA examination to determine whether 
she has diabetes mellitus.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
must review any existing post service 
medical records, including all the 
service medical records on file.  Based 
on the examination and medical records, 
the examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran has diabetes 
mellitus.  The examiner must provide the 
rationale for any opinions expressed. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of her 
service-connected polynephritis.  The 
examiner should comment as to what 
predominant manifestations are 
attributable to her service connected 
genitourinary disorder (renal 
dysfunction, voiding dysfunction, or 
urinary tract infection).  Any indicated 
diagnostic tests and studies should be 
accomplished.  The report should note if 
there is the presence of constant or 
recurring albuminuria with hyaline and 
granular casts or red blood cells in the 
urine, or transient or slight edema or 
hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner must 
provide a comprehensive report containing 
the rationale for any opinions expressed.

3.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any necessary tests 
and studies should be performed.  Color 
photographs of the involved areas should 
be included in the report.  Following the 
examination it is requested that the 
examiner indicate what percentage of the 
entire body and what percentage of the 
exposed areas are affected; whether the 
veteran is on constant or near constant 
systemic therapy; and whether any of the 
rating schedule's "characteristics of 
disfigurement" are present.  The 
examination report should contain the 
full rationale for all opinions 
expressed.  

4.  If any benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


